Smith, J.
The petition as amended alleged, that the plaintiff was inexperienced as to matters concerning the latent dangers incident to working upon and handling electric wires, and that the defendant employed him with full knowledge of this fact; that he had worked only three weeks for the defendant when he was instructed by its foreman to climb an electric-light pole, carrying with him the loose end of a wire, for the purpose of attaching it to the end of another electric-light wire, which had previously broken. He alleged further that he did not know that there were two wires entwined about the pole, one carrying a positive current and the other a negative current, and that when he reached a point' near where these wires were entwined about the pole ho placed his hand around the pole, that being necessary in climbing, and that his hands came in contact with these twp entwined wires, and that this- together with the loose end of the wire which was held in a metal fixture in his belt completed the circuit and he received a shock which threw l^m to the .ground, some 15 feet away from the pole, causing serious injjury ft) his person, all of which was caused by the negligence of the master in not warning him of these latent dangers. Held, that these allegations, taken together with all the other allegations contained in the petition as amended, set out a cause of action, and the trial judge erred in dismissing the suit on general demurrer. See Western Union Telegraph Co. v. Jenkins, 92 Ga. 398 (17 S. E. 620); City of Dawson v. Smith, 18 Ga. App. 603 (90 S. E. 76). The eases of Columbus Railroad Co. v. Dorsey, 119 Ga. 363 (46 S. E. 635), and Dorsey v. Columbus Railroad Co., 121 Ga. *478697 (49 S. E. 698), are clearly distinguishable from the case at bar, as is also the case of Zachery v. Madison, 18 Ga. App. 490 (89 S. E. 594).
Decided November 19, 1919.
Action for damages; from city court of Thomasville—Judge W. H. Hammond. April 9, 1919.
Titus, Dekle & Hopkins, for plaintiff.
J. M. Austin, E. E. Wilco.v, for defendant.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.